Case 2:20-0r-00061-MRY BB ept 1 Filed 03/03/20 Page 1 of 2 Fo ED

MAR 03 2020
IN THE UNITED STATES DISTRICT COURT
CLERK US.

FOR THE WESTERN DISTRICT OF PENNSYLVANIA. wegy Dis} DISTRICT COuRT

. OF PENNSYLVANIA
UNITED STATES OF AMERICA Criminal No. D(3—y }
) (18 U.S.C. §§ 922(6)(1) and 924(e))

Vv.

JAMES WINSTON JONES, JR.

INFORMATION

COUNT ONE

The United States Attorney charges:

On or about August 18, 2016, in the Western District of Pennsylvania, the
defendant, JAMES WINSTON JONES, JR., knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, namely: .

1. Criminal Conspiracy — Possession with Intent to Deliver a Controlled
Substance and Possession with Intent to Deliver a Controlled Substance, on or about November
20, 2009, at Docket Number CP-07-CR-0000677-2008, in the Court of Common Pleas, Blair
County, Commonwealth of Pennsylvania;
2. Criminal Conspiracy — Possession with Intent to Deliver a Controlled
Substance, Possession with Intent to Deliver a Controlled Substance, and Receiving Stolen Property,
on or about November 20, 2009, at Docket Number CP-07-CR-0000679-2008, in the Court of
Common Pleas, Blair County, Commonwealth of Pennsylvania;
3. Criminal Conspiracy — Possession with Intent to Deliver a Controlled
Substance and Possession with Intent to Deliver a Controlled Substance, on or about November 20,
2009, at Docket Number CP-07-CR-0002400-2008, in the Court of Common Pleas, Blair County,
Commonwealth of Pennsylvania; and |

4, Terroristic Threats with Intent to Terrorize Another, on or about January 19,
Case 2:20-cr-00061-MRH Document 1 Filed 03/03/20 Page 2 of 2

2012, at Docket Number CP-02-CR-0007572-2011, in the Court of Common Pleas, Allegheny
County, Commonwealth of Pennsylvania;

knowingly possessed in and affecting interstate commerce, a firearm and ammunition, namely a
Ruger P95 9mm pistol, serial number 315-73117, and 12 rounds of ammunition. |

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(e).

FORFEITURE ALLEGATION

1. The allegations contained in Count One of this Information are incorporated
by reference as if fully set forth herein for the purpose of alleging criminal forfeiture pursuant to
Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c).

2. As a result of the knowing commission of the violation of Title 18, United
States Code, Section 922(g)(1), charged in Count One of the Information, the firearm alleged in that
Count, that is, a Ruger P95 9mm pistol, serial number 315-73117, and the ammunition, which were
involved and used in the knowing commission of that offense, are subject to forfeiture, pursuant to

Title 18, United States Code, Section 924(d)(1).

Gull Po

SCOTT W.BRADY ~
United States Attorney
PA ID No. $8352
